DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner pipe disposed inside the outer pipe, recited in claims 1 and 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification should include a “Related Applications” section that includes the application serial number and patent number of the related application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 6 – it is unclear what is meant by the phrase “disposed adjacently to the fitting structure via a water sealing member placed inner side next to the male fitting part with directing to the opposite direction each other”.
Claim 7 recites the limitation "the double-wall rectangular" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/003778.
In regard to claim 7, WO ‘778 discloses a pipe coupling 2 that can be connected with the double-wall rectangular electrical conduit, the pipe coupling comprising: a pipe body 2 of the pipe coupling; a male fitting part 4, disposed on one end of the pipe body of the pipe coupling; and 
a fitting structure (female end) disposed on the other end of the pipe body of the pipe coupling; wherein the male fitting part 4 is disposed adjacently to the fitting structure via a water sealing member 11 placed inner side next to the male fitting part with directing to the opposite direction each other; 
the male fitting part comprising: a pair of locking walls (walls marked by distance L in fig. 3A) that are disposed separately in a pipe axial direction; a ring member mounting position L1 that connects the locking walls with one another, the ring member mounting position being formed parallel to the pipe axial direction in a straight- pipe shape; and 
a ring member 6 that is disposed on the ring member mounting position between the locking walls, wherein: the ring member joint part 20d, 20c is formed on each end of the ring member and both ends of the ring member are connected at the ring member joint parts so that the ring member is formed in a ring shape;
the ring member 6 includes a reduced diameter part 6a at one end part thereof, a plurality of first click parts 8a and a plurality of second click parts 7, the first and second click parts being provided side by side separately with slits therebetween to the reduced diameter part in the circumferential direction of the ring member;
the first click part 8a is a click part that protrudes from the reduced diameter part substantially parallel to the pipe axial direction to form a slide guide and the second click part 7 is a locking click whose out diameter gradually increases in a straight line from the reduced diameter part toward a tip end on a cross section taken in the pipe axial direction thereof;
in the ring member, both a tip end of the second click part and a tip end of the slide guide are disposed so as to be positioned on an inner side of a pipe axial direction of the pipe body of the pipe coupling and the reduced diameter part is disposed so as to be positioned on a tip end side of the pipe body of the pipe coupling (see fig. 1);
outer diameters of the reduced diameter part and the slide guide are formed smaller than an outer diameter of the locking wall and an outer diameter of the tip end of the second click part is formed larger than the outer diameter of the locking wall (see fig. 1);
the male fitting part is formed so that the length of the ring member mounting position is longer than the length of the ring member; and
there is a clearance between the ring member and at least one of the locking walls and the ring member can slide in an axial direction over the ring member mounting position (see fig. 1).
In regard to claim 9, wherein one end of the pipe coupling has the male fitting part 4 and the other end of the pipe coupling is a bell mouth (see fig. 1).
In regard to claim 10, wherein one end of the pipe coupling has the male fitting part 4 and the other end of the pipe coupling has a female fitting part having a shape that can be fitted with the male fitting part (see fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/003778 in view of Fouss et al. 4,247,136.
WO ‘778 discloses a coupling as described above, where the coupling has a male end and 
a female end, but not two male ends.  Fouss et al. teaches that it is common and well known in the art to provide a coupling with either a male and female end (figs. 3 and 8) and or two male ends (fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art to modify the female end of WO ’788 to include a male end because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11,402,046. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679